Citation Nr: 0610891	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04- 16 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate, claimed as a result of exposure to herbicides. 


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 decision by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he contracted prostate cancer 
during his active duty where he served as an environmental 
attorney for the Air Force.  The veteran was diagnosed with 
prostate cancer in May 1998.  

The veteran has reported that from August 1979 to July 1981, 
he was the environmental attorney to the Air Force Systems 
Command.  This position required him to visit and assess 
various Air Force bases for their regulatory enforcement or 
litigation matters.  The veteran contends that some of these 
sites were contaminated by herbicide agents, such as Agent 
Orange, as well as other hazardous materials during his 
visits. 

The veteran has also stated that from April 1986 to April 
1989, he headed the uniformed Air Force's environmental law 
organization where he again travelled to various bases that 
he claims were contaminated with known or suspected 
carcinogens which, at times, included herbicide agents such 
as Agent Orange.  The veteran maintains that he was directly 
involved in the hazardous assessment and clean-up of these 
sites. 

He has elaborated that the sites he visited were the Air 
Force bases of Vandenberg, Patrick, Eglin, Wright Patterson 
and McClellan.  Additionally, he visited the Navy Seabee 
Station at Gulf Port/Biloxi Mississippi.

Reports compiled by the Department of Defense indicate that 
Agent Orange operations took place at Eglin Air Force Base 
from 1962 to 1970.  Additionally, Agent Orange operations 
took place in Gulf Port, Mississippi from 1968 to 1970 as a 
report mentioned that 15,161 drums of Agent Orange had been 
stored at that facility.  Department of Defense reports do 
not indicate any Agent Orange operations for any of the other 
sites where the veteran claims he was exposed to Agent Orange 
as a result of his visit.

However, the Board notes that currently there is no 
documentation of exposure to herbicide agents during the 
veteran's service.  

The provisions of VA Manual M21-1MR, Part IV, Subpart ii, 
2.C.10.m, provide specific guidelines as to the development 
VA will undertake to verify exposure to herbicides that 
occurred in locations other than Vietnam during the Vietnam 
era or the demilitarized zone in Korea.  The claims folder 
does not show that these procedures have yet been fully 
followed.

Accordingly, the case is REMANDED for the following action:


1.	Develop the veteran's claim in 
accordance with the procedures set forth 
in VA Manual M21-1MR, Part IV, Subpart ii, 
2.C.10.m.

These procedures include (1) asking the 
veteran for any additional information 
needed with regard to approximate dates, 
locations, and nature of alleged herbicide 
exposure; (2) if the veteran has provided 
sufficient information, furnishing the 
veteran's detailed description of exposure 
to VA's Compensation and Pension Service 
(C&P)and requesting a review of Department 
of Defense inventory or herbicide 
operations to determine whether herbicides 
were used as alleged; and (3) if C&P 
review does not confirm herbicide use as 
alleged, submitting a request to U. S. 
Army and Joint Services (JSRRC) for 
verification of exposure to herbicides.

2.	Re-adjudicate the claim.  If the 
benefit remains denied, issue a 
supplemental statement of the case.  Then 
return the case to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






